Judgment in the Supreme Court was entered October 23d 1871.
Per Curiam.
The court below were manifestly in error in entering judgment on the case stated in this case, in favor of the plaintiffs below. The case stated admits in words, that the plaintiffs “loaned to George S. Selden $4700 on a $5000 United States 7-30 bond belonging to his wife, as collateral security; said bond was payable to his wife, Elizabeth W. Selden, or order, and was her own individual property; but before the loan was made Mrs. Selden endorsed the bond, before H. B. Brooks, a notary public of Meadville; thus making it negotiable under the rules of the Treasury department.”
The bank would loan no more on the security of the bond, and the balance was left as a margin lest the bond might depreciate, and the whole be required as security. Such was not the case, however. After paying the loan a balance remained of the proceeds of the bond. Beyond a doubt this belonged to Mrs. Selden. She parted with the bond to secure the bank for the loan— that paid, she was entitled to the balance, else the Act of 1848, relative to the property of married women, is a nullity. Her general endorsement was for a special purpose, and this the bank knew; not as a gift to her husband, or her husband’s creditors. The bank held the residue after paying the note in trust for Mrs. Selden. The judgment below is therefore reversed, and judgment on the special verdict is now entered for the defendants with costs.